Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-21-2006

Boyd v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2658




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Boyd v. Smith" (2006). 2006 Decisions. Paper 165.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/165


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-10 (October 2006)                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-2658
                                   ________________

                                  TERRANCE BOYD,

                                             Appellant

                                             v.

                                    JOSEPH SMITH

                     ____________________________________
                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-00802)
                     District Judge: Honorable James M. Munley

                     ______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 13, 2006

     Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES.

                              (Filed: November 21, 2006)


                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      In 1997, in the United States District Court for the District of Rhode Island,

Terrance Boyd was convicted of a violent crime (murder) in aid of racketeering activity,
in violation of 18 U.S.C. § 1959(a)(1) and 18 U.S.C. § 2. Boyd was sentenced to life

imprisonment. After Boyd’s conviction and sentence were affirmed in 1999, Boyd

moved for relief under 28 U.S.C. § 2255. This motion was denied, as were a subsequent

motion under Federal Rule of Civil Procedure 60(b), a 28 U.S.C. § 2241 petition for writ

of habeas corpus, and a coram nobis petition.

       Boyd, who is currently incarcerated at the United States Penitentiary in Lewisburg,

Pennsylvania, proceeded to file another petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 with the United States District Court for the Middle District of

Pennsylvania. This petition, and the District Court’s dismissal thereof, are the subject of

this appeal.

       In his § 2241 petition, Boyd argues that § 2255 would be an inadequate or

ineffective remedy for him because his claim is not based on newly discovered evidence

or a new rule of constitutional law. Instead, he alleges that he was unable to raise a claim

that his jury was not selected from a representative cross section of the community (and

that the district court erred by not conducting a hearing on this issue) in his prior § 2255

motion because the census statistics necessary to support such a claim were not available

until after his initial § 2255 motion was due. He further contends that his trial counsel

was ineffective because he failed to request fees for expert investigation work and census

statistics under 18 U.S.C. § 3006A.

       Motions pursuant to § 2255 “are the presumptive means by which federal prisoners

can challenge their convictions or sentences that are allegedly in violation of the

                                              2
Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citation

omitted). Unless a § 2255 motion would be “inadequate or ineffective,” a habeas corpus

petition under § 2241 cannot be entertained by the court. Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). Section 2255 is not inadequate or

ineffective merely because a petitioner is unable to meet its stringent gatekeeping

requirements. See In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997). Rather, the

“safety-valve” provided under § 2255 is extremely narrow, and has been held to apply in

unusual situations, such as those in which a prisoner has had no prior opportunity to

challenge his conviction for actions later deemed to be non-criminal by an intervening

change in law. See Okereke, 307 F.3d at 120.

       Boyd’s claims fall within the purview of § 2255 because they challenge the

validity of his conviction. We agree with the District Court that Boyd has not

demonstrated that § 2255 is an “inadequate or ineffective” remedy under the

circumstances presented here. Boyd does not challenge his conviction on the ground that

an intervening change in the law has rendered his actions non-criminal. See id. at 120-21

(section 2255 not “inadequate or ineffective” where petitioner challenged sentence based

on intervening decision in Apprendi v. New Jersey, 530 U.S. 466 (2000)).

       For these reasons, we agree with the District Court’s conclusion that it could not

entertain Boyd’s petition. We will, therefore, summarily affirm the District Court’s

judgment.



                                             3